Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 1 of 26 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 FOX NEWS NETWORK, LLC
 1211 Avenue of the Americas
 New York, NY 10036,

 FOX MEDIA LLC,
 10201 West Pico Boulevard                      Civil Action No. 1:20-cv-00200
 Los Angeles, CA 90067, and

 LAURA INGRAHAM,

       Plaintiffs,

 v.

 JOHN DOES 1-10,

       Defendants.


                                  VERIFIED COMPLAINT

       Plaintiffs Fox News Network, LLC, Fox Media LLC (collectively, “Fox News”), and

Laura Ingraham (along with Fox News, the “Plaintiffs”) by counsel, allege as follows for their

Verified Complaint against the Defendants, John Doe 1-10 (“Defendants”), seeking the disabling

of a network of Internet scam websites that infringe upon Plaintiffs’ goodwill and valuable

trademark rights and copyrights to sell counterfeit and potentially harmful skincare products.

                                    NATURE OF THE SUIT

       1.      This is an action for trademark infringement, trademark counterfeiting, false

designation of origin and false advertising under the Lanham Act, 15 U.S.C. §§ 1114(1) &

1125(a), copyright infringement under the Copyright Act, 17 U.S.C. § 101 et seq., unfair

competition under the Virginia Consumer Protection Act, Va. Code § 59.1-200, false advertising
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 2 of 26 PageID# 2



under Va. Code § 18.2-216, and unauthorized use of a name or picture under Va. Code §§ 8.01-

40 against Defendants John Doe 1-10.

       2.     Since its launch in 1996, consumers around the world have come to associate the

FOX NEWS name as one of the most influential and recognized news brands in the world. A

recent independent survey conducted by Brand Keys, ranked Fox News as the “most trusted”

American television news brand in the United States.

       3.     Ms. Ingraham is not only a prominent host on Fox News, but also one of the

leading conservative voices in the country and an icon in the media industry. Ms. Ingraham’s

signature show on Fox News Channel, The Ingraham Angle, is consistently ranked in the top five

cable news shows, averaging 3.3 million viewers per night in January 2020.

       4.     Fox News’ invaluable rights in the famous and distinctive FOX NEWS

trademarks and Ms. Ingraham’s invaluable rights in her name and likeness have been

deliberately infringed through Defendants’ unauthorized use of the FOX NEWS trademarks and

copyrights and Ms. Ingraham’s name and likeness on fraudulent websites to entice consumers,

including residents of this Court’s district, to purchase counterfeit and potentially harmful

skincare products that are not authorized by or affiliated with Fox News or Ms. Ingraham.

       5.     Plaintiffs and the consuming public will suffer irreparable harm unless this Court

acts swiftly to halt Defendants’ unauthorized and fraudulent use of the FOX NEWS trademarks

and copyrights and Ms. Ingraham’s name and likeness.

                                          PARTIES

       6.     Plaintiff Fox News Network, LLC is a limited liability company organized and

existing under the laws of Delaware with a principal place of business at 1211 Avenue of the




                                               2
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 3 of 26 PageID# 3



Americas, New York, NY 10036. Fox News Network, LLC is a licensee of the FOX NEWS

trademarks.

       7.        Plaintiff Fox Media LLC is a limited liability company organized under the laws

of Delaware having an address of 10201 West Pico Boulevard, Los Angeles, CA 90067. Fox

Media LLC is the owner of the FOX NEWS trademarks.

       8.        Plaintiff Laura Ingraham is an individual resident of Washington, DC.          Ms.

Ingraham, was, and is, the rightful owner of common law trademark rights in the LAURA

INGRAHAM trademark.

       9.        Defendants John Doe 1-10 are a person or persons of unknown identity who

promote and operate the internet skincare product scam that misuses the FOX NEWS and

LAURA INGRAHAM trademarks along with Ms. Ingraham’s name and likeness, without

authorization, to sell skincare products that are not manufactured by, distributed by, authorized

by, or otherwise affiliated with Fox News or Ms. Ingraham.

                           JURISDICTION, VENUE AND JOINDER

       10.       This Court has original jurisdiction over Plaintiffs’ Lanham Act claims under 15

U.S.C. §§ 1121(a), 1125(d) and 28 U.S.C. §§ 1331 and 1338(a). This Court has original

jurisdiction over Fox News’ Copyright Act claims under 17 U.S.C. §101 et seq. and 28 U.S.C.

§§ 1331 and 1338(a).

       11.       This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28

U.S.C. § 1367.

       12.       The Court has in personam jurisdiction over Defendants John Doe 1-10 because

Plaintiffs’ claims against Defendants for trademark infringement, trademark counterfeiting, false

designation of origin, false advertising, copyright infringement, unfair competition, and




                                                  3
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 4 of 26 PageID# 4



unauthorized use of a name or picture are based on Defendants’ misuse of the FOX NEWS and

LAURA INGRAHAM trademarks along with Ms. Ingraham’s name and likeness to market and

sell counterfeit products purported to be affiliated with Ms. Ingraham and/or Fox News through

use of instrumentalities in this district, which were visited by people in this district, and

subsequently sold and shipped by Defendants to consumers in this district

        13.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in this district.

                                       FOX NEWS’ RIGHTS

        14.     Fox News is one of the world’s preeminent news organizations. It is engaged in

the business of creating and producing original television programming and content, gathering

news and information, and telecasting, publicly performing, publicly displaying, licensing and

otherwise distributing its copyrighted and trademarked programming and content.

        15.     Since October 1996, Plaintiffs have operated a 24-hour all-encompassing news

service dedicated to delivering breaking news as well as political and business news. A top five

cable network, Fox News has been the most watched news channel in the country for more than

ten years and, according to Brand Keys, is the most trusted television news source in the country.

        16.     Fox News is available in over 80 million U.S. households. In 2019, Fox News

averaged 2.5 million viewers per night, making it the most-watched channel on basic cable.

        17.     As part of its news services, Fox News operates an Internet website located at

www.FoxNews.com.

        18.     Additionally, Fox News promotes its products and services throughout the United

States and the world under its FOX NEWS and FOX NEWS CHANNEL formative marks

including word marks and design marks (collectively the “FOX NEWS Marks”). This includes




                                                   4
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 5 of 26 PageID# 5



Fox News’ use of the FOX NEWS word mark in its domain name FoxNews.com, as well as Fox

News’ use of the FOX NEWS Marks throughout its website in association with the FOX NEWS

brand.

         19.    Fox News uses the FOX NEWS Marks to indicate the source of its high-quality

news and information related products and services, and consumers have come to distinguish

Fox News’ goods and services as a result of the use and widespread promotion of the FOX

NEWS Marks.

         20.    The FOX NEWS Marks are entitled to common law trademark rights.

         21.    The FOX NEWS Marks are famous and/or distinctive throughout the United

States and the world in connection with Fox News’ products and services.

         22.    The FOX NEWS word marks are registered around the world including on the

Principal Trademark Register of the U.S. Patent and Trademark Office.           Following is a

representative sampling of Fox News’ U.S. federal trademark registrations for the FOX NEWS

word marks.

 REG. NO.          MARK           REG. DATE                 REGISTERED SERVICES
2469849        FOXNEWS.COM        July 17, 2001   providing on-line information in the fields
                                                  of news and entertainment via a global
                                                  communications network
2708769        FOX NEWS           Apr. 22, 2003   television broadcasting services
2697433        FOX NEWS           Mar. 18, 2003   entertainment services in the nature of
                                                  television news programming
5170377        FOX NEWS           Mar. 28, 2017   downloadable mobile software
                                                  applications for mobile communication
                                                  devices for use in distribution of digital
                                                  video, video files, video, and multimedia
                                                  content; software for receiving, streaming,
                                                  searching, accessing and reviewing
                                                  audiovisual and multimedia content via the
                                                  internet, mobile digital electronic devices,
                                                  communications networks and wireless
                                                  telecommunications networks
5170376        FOX NEWS           Mar. 28, 2017   downloadable mobile software


                                              5
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 6 of 26 PageID# 6



              RADIO                                    applications for mobile communication
                                                       devices for use in distribution of audio and
                                                       audiovisual files and multimedia content;
                                                       software for receiving, streaming,
                                                       searching, accessing and reviewing
                                                       audiovisual and multimedia content via the
                                                       internet, mobile digital electronic devices,
                                                       communications networks and wireless
                                                       telecommunications networks
5153634       FOX NEWS       Mar. 07, 2017             radio broadcasting services
              HEADLINES 24/7
3396098       FOX NEWS       Mar. 11, 2008             radio transmission services
              TALK
3628862       FOX NEWS       May 26, 2009              radio programming; entertainment services
              TALK                                     in the nature of production and distribution
                                                       of radio programs; on-line information in
                                                       the field of news via the internet
2172925       FOX NEWS            Jul. 14, 1998        broadcasting services, namely, a television
              CHANNEL                                  news channel
2154239       FOX NEWS                    Apr.         entertainment services in the nature of
              CHANNEL             28, 1998             television programing
2083588       FOX NEWS            Jul. 29, 1997        entertainment services in the nature of an
              SUNDAY                                   on-going television news program


       23.     A true and correct copy of a representative sample of U.S. trademark registrations

owned by Fox News for the FOX NEWS word marks is attached hereto as Exhibit A.

       24.     Fox News has also registered several stylized design marks with the United States

Patent and Trademark Office for use in connection with its FOX NEWS branded products and

services.    Following is a representative sampling of Fox News’ U.S. federal trademark

registrations for the FOX NEWS design marks.

   REG. NO.         MARK        REG. DATE                        REGISTERED SERVICES
   2159608                    May 19, 1998            broadcasting services, namely, a television
                                                      news channel




                                                  6
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 7 of 26 PageID# 7



   2162714                    Jun. 02, 1998       entertainment services in the nature of
                                                  television programming



   2697434                    Mar. 18, 2003       television broadcasting services


   2697436                    Mar. 18, 2003       entertainment services in the nature of
                                                  television news programming

   2882856                    Sep. 07, 2004       jackets; wind resistant jackets; t-shirts; sport
                                                  shirts; sweatshirts; hats; caps; neckties


   3336682                    Nov. 13, 2007       radio programming; entertainment services in
                                                  the nature of production and distribution of
                                                  radio programs; on-line information in the field
                                                  of news via the internet
   3336683                    Nov. 13, 2007       radio transmission services




   5185099                    Apr. 18, 2017       downloadable mobile software applications for
                                                  mobile communication devices for use in
                                                  distribution of digital video, video files, video,
                                                  and multimedia content; software for
                                                  receiving, streaming, searching, accessing and
                                                  reviewing audiovisual and multimedia content
                                                  via the internet, mobile digital electronic
                                                  devices, communications networks and
                                                  wireless telecommunications networks


       25.    A true and correct copy of a representative sample of U.S. trademark registrations

owned by Fox News for the FOX NEWS design marks is attached hereto as Exhibit B.

       26.    Several of Plaintiffs’ registered FOX NEWS Marks have obtained incontestable

status pursuant to 15 U.S.C. § 1065.

       27.    Plaintiffs’ incontestable federal registrations for the FOX NEWS Marks are

conclusive evidence of the validity of the marks, of Fox News’ ownership of the marks, and of


                                              7
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 8 of 26 PageID# 8



Fox News’ exclusive right to use the marks in U.S. commerce.

       28.     Fox News also owns all rights, title, and interest in a copyright protected

photograph of Fox News personality Laura Ingraham entitled Laura-Ingraham-Promo-100217-

0092331.jpg and attached hereto as Exhibit C (the “Ingraham Promotional Photo”).

       29.     The Ingraham Promotional Photo is registered with the U.S. Copyright Office

under Registration No. VA0002191973.

                                LAURA INGRAHAM’S RIGHTS

       30.     Laura Ingraham is an internationally acclaimed author, speaker, television

personality, and radio host who, over the past 25 years, has become one of the leading

conservative voices in media.

       31.     Ms. Ingraham hosts a nightly program on Fox News Channel, The Ingraham

Angle, that is consistently ranked among the top five cable news shows. In January 2020, The

Ingraham Angle averaged 3.3 million viewers each day. While working for Fox News, Ms.

Ingraham has interviewed several notable political figures across the political spectrum.

       32.     In addition to her nightly program on Fox News Channel, Ms. Ingraham also co-

hosts a weekly program, Laura and Raymond, on the Fox Nation streaming service.

       33.     Ms. Ingraham has also established extensive name recognition through her

activities independent of Fox News.      From 2001–2018, Ms. Ingraham hosted a nationally

syndicated radio program, The Laura Ingraham Show, which aired on 306 stations and XM

Satellite radio, and which ranked in the top 10 in the United States in terms of listenership. Her

success earned her the reputation as “the most listened-to woman in political talk radio” and one

of the most important talk show hosts in America. Ms. Ingraham has also hosted a podcast, The




                                                8
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 9 of 26 PageID# 9



Laura Ingraham Podcast, and is the critically acclaimed author of several bestselling books,

including The Obama Diaries, Power to the People, Shut Up & Sing, and The Hillary Trap.

       34.     Additionally, Ms. Ingraham owns and operates lauraingraham.com, which

promotes and distributes all aspects of Ms. Ingraham’s brand.

       35.     Ms. Ingraham, together with Fox News and her other employers and distributors,

have expended significant amounts on advertising over the past 25 years to promote and market

the Laura Ingraham name as a reputable source for news, information, and commentary.

       36.     Ms. Ingraham has been the subject of extensive media coverage, including

profiles in The New York Times Magazine, Esquire, TV Guide, Vanity Fair, the Boston Globe

Magazine, and the National Law Journal. She has also garnered substantial unsolicited media

coverage in publications including The Atlantic, The Daily Beast, Politico, Newsweek, CNN, and

The Washington Post.

       37.     Consumers continually look to Ms. Ingraham for her views and advice as

demonstrated by her 3.1 million Twitter followers and 1.3 million Facebook followers.

       38.     Through Ms. Ingraham’s use of her name for over two decades in affiliation with

her commercial activities as a conservative author, speaker, television personality, and radio host

consumers have come to identify the Laura Ingraham name to represent a certain high-quality

and distinct brand of conservative media.

       39.     Therefore, Ms. Ingraham has acquired common law trademark rights in the Laura

Ingraham trademark (the “LAURA INGRAHAM Mark”).

                             DEFENDANTS’ UNLAWFUL ACTS

       40.     Beginning in 2019, Plaintiffs became aware of several Internet websites that

falsely claimed that Ms. Ingraham was leaving Fox News to develop a skincare product.




                                                9
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 10 of 26 PageID# 10



       41.     A webpage displayed at the url: https://www.eonline.com.lcurrent.page/lp/

skin/Landers/us_skin_today_news_LauraIngraham/index.html?lpkey=1579718586d487b187&tr

kdomain=abouthealh.com&prod_name=Stella%20Mason&prodexit=2&showbar=1&uclick=lp8r

qd   (the “First Infringing Website”) featured the headline, “Laura Ingraham Sparks New

controversy on Fox News Show.” The First Infringing Website featured two photographs of Ms.

Ingraham, including the Ingraham Promotional Photo, along with one of the FOX NEWS Marks.

       42.     Following is a screen capture of the First Infringing Website:




       43.     The text of the First Infringing Website falsely stated that Ms. Ingraham was

“walking away from her television career . . . to focus on this once in a lifetime opportunity”

selling skincare products.

       44.     The First Infringing Website directly linked Ms. Ingraham to the skincare



                                               10
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 11 of 26 PageID# 11



product, saying Ms. Ingraham “has spent the past two years developing” the product, “Stella

Mason,” and included a fictitious quote purporting to be from Ms. Ingraham.

       45.     The     First     Infringing     Website     included      numerous     links    to

https://abouthealh.com/click.php?lp=1, which, on information and belief, offered for sale

counterfeit products purportedly associated with Ms. Ingraham and Fox News.

       46.     The products sold through the First Infringing Website are not manufactured by,

sold by, endorsed by, or otherwise associated with Ms. Ingraham or Fox News.

       47.     On information and belief, the portion of the referral domain name

“click.php?lp=1” constituted a tracking link allowing the operator of the website abouthelh.com

to track the number of sales generated from the First Infringing Website and compensate the

operator of the First Infringing Website for such sales.

       48.     A     webpage      displayed     at    the   url:     https://www.eonline.com-live-

news.today/lp/skin/Landers/us_skin_today_news_LauraIngraham/index.html?lpkey=15ce80fe79

ee807d93&trkdomain=abouthealh.com&prod_name=Kama&showbar=1&prodexit=1&backinter

=0&uclick=yda6qddz        (the “Second Infringing Website”) featured the headline, “Laura

Ingraham Sparks New controversy on Fox News Show.”                 The Second Infringing Website

featured two photographs of Ms. Ingraham, including the Ingraham Promotional Photo, along

with one of the FOX NEWS Marks.

       49.     The webpage displayed at the Second Infringing Website was nearly identical to

the webpage displayed at the First Infringing Website, including the repeated use of Ms.

Ingraham’s name and the use of the Ingraham Promotional Photo and one of the FOX NEWS

Marks. The only noticeable difference between the First Infringing Website and the Second




                                                11
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 12 of 26 PageID# 12



Infringing Website was that all of the references to “Stella Mason” on the First Infringing

Website were substituted for “Kama” on the Second Infringing Website.

       50.    Following is a screen capture of the Second Infringing Website:




       51.    The    Second    Infringing   Website     included    links   to   the   same   url,

https://abouthealh.com/click.php?lp=1, as the First Infringing Website, which, on information

and belief, offered for sale counterfeit products purportedly associated with Ms. Ingraham and

Fox News.

       52.    Plaintiffs’ investigator accessed the First Infringing Website from a computer in

this district, was routed to the Eonline website, and then purchased such counterfeit products

from the Eonline website.

       53.    Defendants shipped the counterfeit products to an address in this district.

       54.    On information and belief, the First Infringing Website, the Second Infringing

Website, and the website at the domain name https://abouthealh.com/click.php?lp=1 are owned



                                               12
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 13 of 26 PageID# 13



and/or operated by Defendants, but Defendants have concealed their association with these sites

through use of a private registration service.

       55.     Defendants have also used blog posts, fake press releases, and social media posts

featuring the same and/or highly similar headline, article, and the FOX NEWS Marks and

LAURA INGRAHAM Mark to promote and sell the referenced skin care product(s):




                                                 13
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 14 of 26 PageID# 14




                                     14
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 15 of 26 PageID# 15




                                     15
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 16 of 26 PageID# 16



                                        COUNT ONE:
                                  (Trademark Counterfeiting)

       56.     Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       57.     Defendants are intentionally and knowingly using counterfeit versions of the FOX

NEWS Marks in connection with the sale, offering for sale and/or distribution of counterfeit

products.

       58.     Defendants have used spurious designations that are identical with, or

substantially indistinguishable from, the FOX NEWS Marks on goods and/or services covered

by the federal registrations for such marks.

       59.     Defendants have used these spurious designations knowing they are counterfeit in

connection with the advertisement, promotion, sale, offering for sale and distribution of goods

and/or services.

       60.     Defendants’ use of the counterfeit FOX NEWS Marks on fraudulent websites to

advertise, promote, offer for sale, distribute and sell goods and/or services was, and is, without

the consent of Fox News.

       61.     Defendants’ unauthorized use of the counterfeit FOX NEWS Marks on fraudulent

websites in connection with advertisement, promotion, sale, offering for sale and distribution of

goods and/or services constitutes use of the FOX NEWS Marks in commerce.

       62.     Defendants’ unauthorized use of the FOX NEWS Marks as set forth above is

likely to: (a) cause confusion, mistake and deception; (b) cause the public to believe that the

products and/or services sold by Defendants are authorized, sponsored or approved by Fox News

or that Defendants are affiliated, connected or associated with or in some way related to Fox

News; and (c) result in Defendants unfairly benefiting from Fox News’ advertising and



                                                16
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 17 of 26 PageID# 17



promotion and profiting from the reputation of Fox News and the FOX NEWS Marks all to the

substantial and irreparable injury of the public and Fox News for which monetary relief will not

suffice.

           63.   The aforesaid acts by Defendants constitute willful trademark counterfeiting in

violation of Sections 32 and 34 of the Lanham Act, 15 U.S.C. § 1114 and 1116(d)(1).

                                         COUNT TWO:
                                    (Trademark Infringement)

           64.   Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

           65.   Defendants are using the LAURA INGRAHAM Mark and FOX NEWS Marks in

commerce and have no valid rights in the LAURA INGRAHAM Mark and FOX NEWS Marks.

           66.   Defendants have actual and/or constructive notice, pursuant to Section 22 of the

Lanham Act, 15 U.S.C. § 1072, of the existence of Fox News’ superior rights in its FOX NEWS

Marks by reason of the existence of Fox News’ aforementioned federal trademark rights.

           67.   Use of the LAURA INGRAHAM Mark and FOX NEWS Marks by Defendants is

without the permission or authorization of Ms. Ingraham or Fox News.

           68.   The aforesaid acts by Defendants have caused and/or are likely to cause

confusion, mistake and/or deception among consumers and the public, leading the public falsely

to believe that the products advertised and sold by Defendants are those of, are sponsored or

approved by, or are in some way connected with Laura Ingraham and/or Fox News.

           69.   The aforesaid acts by Defendants constitute direct infringement of Laura

Ingraham and Fox News’ trademark rights in violation of Section 32(1) of the Lanham Act, 15

U.S.C. § 1114.




                                                 17
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 18 of 26 PageID# 18



       70.     The aforesaid acts have caused, and are causing, great and irreparable harm to Ms.

Ingraham, Fox News, and the public. The harm to Ms. Ingraham and Fox News includes harm

to the value and goodwill associated with the LAURA INGRAHAM Marks and FOX NEWS

Marks for which monetary relief will not suffice. Unless permanently restrained and enjoined by

this Court, said irreparable harm will continue.

                                       COUNT THREE:
                                    (Copyright Infringement)

       71.     Fox News repeats and realleges each and every allegation set forth in the

foregoing paragraphs, as though fully set forth herein.

       72.     Fox News is the author and owner of certain copyright protected pictorial or

graphic works (the “Fox News Works”).

       73.     The Fox News Works include, without limitation, the Fox News and Fox News

Channel logos and the Ingraham Promotional Photo.

       74.     At all times relevant hereto, Fox News has been and still is the owner and

proprietor of all right, title, and interest in and to the Fox News Works.

       75.     The Fox News Works contain creative material wholly original to Fox News and

are copyrightable subject matter under the copyright laws of the United States.

       76.     Defendants have infringed and continue to infringe Fox News’ copyrights by

copying, distributing, altering, and/or displaying the Fox News Works through the fraudulent

websites.

       77.     Such copying, distributing, altering, and/or displaying of the Fox News Works

was done by Defendants without the consent, approval, or license of Fox News.

       78.     The foregoing actions of Defendants have been knowing, deliberate, willful, and

in utter disregard of Fox News’ rights.



                                                   18
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 19 of 26 PageID# 19



        79.     The above acts by Defendants violate Fox News’ exclusive rights under § 106 of

the Copyright Act, 17 U.S.C. § 106, and constitute willful infringement of Fox News’ copyrights

under § 501 of the Copyright Act, 17 U.S.C. § 501.

        80.     The aforesaid acts have caused, and are causing, great and irreparable harm to

Fox News for which monetary relief will not suffice.           Unless permanently restrained and

enjoined by this Court, said irreparable harm will continue.

                                          COUNT FOUR:
                                    (False Designation of Origin)

        81.     Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

        82.     The copying and/or use by Defendants of the LAURA INGRAHAM Mark and

FOX NEWS Marks and of Ms. Ingraham’s name and likeness constitute a false designation of

origin that wrongly and falsely designates that goods marketed and sold by Defendants now, or

in the future, originate from or are connected with, authorized by, or otherwise associated with

Fox News and/or Ms. Ingraham.

        83.     The above acts by Defendants constitute false designation of origin in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

        84.     The foregoing actions of Defendants have been knowing, deliberate, willful, and

in utter disregard of Plaintiffs’ rights.

        85.     The foregoing actions of Defendants have caused great and irreparable injury to

Plaintiffs and, unless said acts are enjoined by this Court, said acts will continue and Plaintiffs

will continue to suffer great and irreparable injury for which monetary relief will not suffice.




                                                 19
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 20 of 26 PageID# 20



                                              COUNT FIVE:
                                            (False Advertising)

        86.     Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

        87.     The use by Defendants of the LAURA INGRAHAM Mark and/or the FOX

NEWS Marks are literal false or misleading representations of fact that products sold by

Defendants are sponsored by, approved by, or certified by Ms. Ingraham and/or Fox News in a

commercial advertisement about Defendants product(s).

        88.     Defendants are using this false representation in order to influence consumer’s

purchasing decisions by using Ms. Ingraham’s and/or Fox News widespread popularity.

        89.     By operating the fraudulent websites that are accessible throughout the United

States, Defendants placed the false or misleading statement into interstate commerce.

        90.     The above acts by Defendants constitute false advertisements in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

        91.     The foregoing actions of Defendants have been knowing, deliberate, willful, and

in utter disregard of Plaintiffs’ rights.

        92.     Defendants’ conduct has caused irreparable damage to Plaintiffs’ business,

reputation and, unless said acts are enjoined by the Court, said acts will continue and Plaintiffs

will continue to suffer great and irreparable injury for which monetary relief will not suffice.

                                           COUNT SIX:
                                   (Virginia Unfair Competition)

        93.     Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.




                                                    20
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 21 of 26 PageID# 21



       94.     Defendants are misrepresenting to consumers that the goods provided by

Defendants are the goods of Ms. Ingraham and/or Fox News in violation of VA Code §59.1-

200(A)(1).

       95.     Defendants are misrepresenting to consumers that Defendants’ goods are

sponsored by, approved by, or certified by Ms. Ingraham and/or Fox News or that Ms. Ingraham

and/or Fox News are a source of such goods in violation of VA Code § 59.1-200(A)(2).

       96.     Defendants are misrepresenting to consumers that Defendants’ goods are

affiliated, connected, or associated with Ms. Ingraham and/or Fox News in violation of VA Code

§ 59.1-200(A)(3).

       97.     Defendants are misrepresenting to consumers that Defendants’ goods are similar

to those of Ms. Ingraham and/or Fox News in terms of standards, quality, grade, style, or model

in violation of VA Code § 59.1-200(A)(6).

       98.     Defendants’ conduct is in violation of VA Code § 59.1-200(A)(14).

       99.     The foregoing actions of Defendants have caused great and irreparable injury to

Plaintiffs and, unless said acts are enjoined by this Court, said acts will continue and Plaintiffs

will continue to suffer great and irreparable injury for which monetary relief will not suffice.

                                        COUNT SEVEN:
                                   (Virginia False Advertising)

       100.    Plaintiffs repeat and reallege each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       101.    Defendants conduct advertising for Defendants’ goods by publishing,

disseminating, circulating, or placing before the public information that is untrue, deceptive, or

misleading, and/or which uses other methods, devices, or practices which are fraudulent,

deceptive or misleading, namely indicating that Ms. Ingraham invented or endorses, and that Ms.



                                                 21
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 22 of 26 PageID# 22



Ingraham or Fox News are in any way affiliated with Defendants’ skincare products, causing

actual confusion in the marketplace in violation of VA Code § 18.2-216.

       102.    Defendants’ advertisements, as described above, contain a false representation,

which is untrue, deceptive, and misleading.

       103.    Defendants have caused such advertisements to be distributed via the Internet to

consumers in Virginia.

       104.    Defendants’ conduct has caused irreparable damage to Plaintiffs’ business,

reputation, and goodwill, and, unless said acts are enjoined by the Court, said acts will continue

and Plaintiffs will continue to suffer great and irreparable injury for which monetary relief will

not suffice.

                                       COUNT EIGHT:
                                  (Virginia Right of Publicity)

       105.    Laura Ingraham repeats and realleges each and every allegation set forth in the

foregoing paragraphs, as though fully set forth herein.

       106.    Defendants have purposely used the name and picture of Ms. Ingraham on

websites advertising Defendants’ goods.

       107.    Defendants’ use of the name and picture of Ms. Ingraham is for the purpose of

trade in Defendants’ goods.

       108.    Defendants’ use of the name and picture of Ms. Ingraham is without the written

consent of Ms. Ingraham.

       109.    Defendants’ use of the name and picture of Ms. Ingraham is knowing, deliberate,

and willful.

       110.    Defendants’ conduct has caused damage to Ms. Ingraham’s business, reputation,

and goodwill, and, unless said acts are enjoined by the Court, said acts will continue and Ms.



                                                22
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 23 of 26 PageID# 23



Ingraham will continue to suffer great and irreparable injury for which monetary relief will not

suffice.

                                      PRAYER FOR RELIEF

           WHEREFORE, Laura Ingraham and Fox News respectfully request of this Court:

           1.    That judgment be entered in favor of Plaintiffs on all counts.

           2.    That the Court preliminarily and permanently enjoin Defendants, their officers,

directors, principals, agents, servants, employees, successors and assigns, and all those in active

concert or participation with them, jointly and severally, from:

           a.    Copying, distributing, altering, displaying, hosting, selling and/or promoting the

Fox News Works;

           b.    Using any copy or colorable imitation of the LAURA INGRAHAM Mark or FOX

NEWS Marks in connection with the promotion, advertisement, display, sale, offering for sale,

manufacture, printing, importation, production, circulation, or distribution of any product or

service, in such fashion as to relate or connect such product in any way to Fox News and/or

Laura Ingraham, or to any goods sold, manufactured, sponsored, approved by, or connected with

Fox News or Laura Ingraham;

           c.    Using Facebook, Twitter, or other social media platforms to copy, distribute, alter,

display, host, sell, and/or promote the LAURA INGRAHAM Mark or FOX NEWS Marks or the

Fox News Works; and

           d.    Engaging in any other activity constituting unfair competition with Laura

Ingraham or Fox News, or constituting an infringement of the LAURA INGRAHAM Mark or

FOX NEWS Marks or the Fox News Works, or constituting any damage to Laura Ingraham’s or

Fox News’ name, reputation, or goodwill.




                                                  23
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 24 of 26 PageID# 24



       3.     That those in active concert or participation with Defendants and those with

notice of the injunction, including without limitation any Internet search engines, web hosting

and Internet service providers, domain name registrars, and domain name registries, cease

facilitating access to any or all domain names and websites or accounts through which

Defendants engage in unlawful access to, use, reproduction, and distribution of the LAURA

INGRAHAM Mark or FOX NEWS Marks or Fox News Works;

       4.     That the domain name registries and registrars for the domain names associated

with the First Infringing Website, the Second Infringing Website, and any other domain names or

websites used by Defendants to copy, distribute, alter, display, host, sell, and/or promote the

LAURA INGRAHAM Mark or FOX NEWS Marks or the Fox News Works, or their

administrators, place the domain names on registryHold/serverHold or such other status to render

the names/sites non-resolving;

       5.     That Defendants be required to pay Plaintiffs statutory damages pursuant to 15

U.S.C. § 1117(c) and 17 U.S.C. § 504(c);

       6.     That actual, compensatory and statutory damages, be awarded against

Defendants;

       7.     That Defendants be required to disgorge all revenues earned from the operation of

fraudulent websites containing counterfeit FOX NEWS Marks and/or Fox News Works;

       8.     That the Court order an award of costs and reasonable attorneys’ fees, pursuant to

15 U.S.C. § 1117(a), 17 U.S.C. § 505, or as otherwise permitted by law, incurred by Fox News

and Ms. Ingraham in connection with this action;

       9.     That Ms. Ingraham or Fox News be awarded pre-judgment interest and post-

judgment interest on the above damages awards; and




                                              24
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 25 of 26 PageID# 25



       10.     That the Court order an award to Ms. Ingraham or Fox News of such other and

further relief as the Court may deem just and proper.



Dated: February 24, 2020             By:        /s/ Attison L. Barnes, III /s/
                                             Attison L. Barnes, III (VA Bar No. 30458)
                                             David E. Weslow (for pro hac vice)
                                             Ari S. Meltzer (for pro hac vice)
                                             Spencer C. Brooks (pro hac vice)
                                             WILEY REIN LLP
                                             1776 K St. NW
                                             Washington, DC 20006
                                             (202) 719-7000 (phone)
                                             abarnes@wiley.law

                                             Counsel for Plaintiffs
                                             Fox News Network, LLC,
                                             Fox Media LLC,
                                             and Laura Ingraham




                                               25
Case 1:20-cv-00200-AJT-MSN Document 1 Filed 02/24/20 Page 26 of 26 PageID# 26
